34.810(2).          Appellant's petition was procedurally barred absent a
                demonstration of good cause and actual prejudice.          See NRS 34.726(1);
                NRS 34.810(1)(b); NRS 34.810(3).
                              First, appellant appeared to claim that her petition was not
                untimely because she filed the petition within one year from the remittitur
                on her first post-conviction appeal. This argument lacks merit as the
                remittitur referenced in NRS 34.726 as one of the measures for a timely
                petition is the remittitur from direct appeal.
                              Next, appellant argued that she was unable to raise claims
                regarding jury instruction 19 and the indictment because the case file sent
                by counsel was missing jury instruction 19 and other unspecified
                documents. 3 She indicated that she found out about the missing document
                when aiding her mother with a challenge to her mother's conviction.
                Appellant failed to demonstrate that she was unable to raise all of her
                grounds for relief in her first timely petition. See Hathaway v. State, 119
                Nev. 248, 251, 71 P.3d 503, 506 (2003). Appellant raised the claim
                relating to the variance between the indictment and the evidence adduced
                at trial in her first petition, and while it was not pleaded with sufficient
                factual specificity, raising the claim in her first petition belies her
                contention that she was unable to litigate the claim in the first petition.
                Appellant likewise failed to demonstrate that a claim relating to jury
                instruction 19 was not reasonably available in her first petition as she


                      3 Notably,   appellant raised a claim that her appellate counsel failed
                to provide her with a complete case file in her first petition, indicating that
                she was aware when she filed her first petition that she was missing
                documents. However, appellant did not seek to supplement the petition
                until after she filed a notice of appeal from the denial of her first petition.

SUPREME COURT
        OF
     NEVADA

                                                          2
(0) 1947A


 ?
                             1111                 IfitlillEME=121ENIES51
                                             litigated other claims relating to jury instructions. Moreover, appellant
                                             failed to demonstrate actual prejudice because she failed to demonstrate
                                             that her trial and appellate counsel were ineffective in failing to: (1)
                                             challenge jury instruction 19 as it is a proper statement of law, and (2)
                                             challenge the indictment as it provided sufficient notice of the crimes
                                             charged.   Strickland v. Washington, 466 U.S. 668, 687-88 (1984); Kirksey
                                             v. State, 112 Nev. 980, 998, 923 P.2d 1102, 1114 (1996); Warden v. Lyons,
                                             100 Nev. 430, 432-33, 683 P.2d 504, 505 (1984); NRS 173.075(1); NRS
                                             465.080. Therefore, we conclude that the petition was procedurally
                                             barred. Accordingly, we
                                                         ORDER the judgment of the district court AFFIRMED.




                                                                                           AA- n
                                                                                             1




                                                                                                             J.



                                             cc: Hon. Stefany Miley, District Judge
                                                  Stephanie Balsamo
                                                  Attorney General/Carson City
                                                  Clark County District Attorney
                                                  Eighth District Court Clerk




    SUPREME COURT
              OF
            NEVADA

                                                                                  3
    (0) 1947A

_      ••
                     "7 , • .,;f-_-110 111                             iliMMIMBUSEMIEEMENBEEEME